UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6057



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY BOGGS ALEXANDER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-95-41-V, CA-96-168-5-4-V)


Submitted:   July 31, 2001                 Decided:   August 17, 2001


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Keller Leonard, Winston-Salem, North Carolina, for
Appellant. Robert Jack Higdon, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Boggs Alexander seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    United States v. Alexander,

Nos. CR-95-41-V; CA-96-168-5-4-V (W.D.N.C. filed, Oct. 31, 2000;

entered Nov. 2, 2000).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2